

116 S4200 RS: Information Technology Modernization Centers of Excellence Program Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 570116th CONGRESS2d SessionS. 4200[Report No. 116–277]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Portman (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 1, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish a program to facilitate the adoption of modern technology by executive agencies, and for other purposes.1.Short titleThis Act may be cited as the Information Technology Modernization Centers of Excellence Program Act.2.GSA modernization centers of excellence program(a)DefinitionsIn this section:(1)Cloud computingThe term cloud computing has the meaning given the term in section 1076 of the National Defense Authorization Act for Fiscal Year 2018 (40 U.S.C. 11301 note).(2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(3)ProgramThe term Program means the Information Technology Modernization Centers of Excellence Program established under subsection (b).(b)EstablishmentThe Administrator of General Services shall establish a program to be known as the Information Technology Modernization Centers of Excellence Program to facilitate the adoption of modern technology by executive agencies.(c)ResponsibilitiesThe Program shall have the following responsibilities:(1)To modernize information technology used by an executive agency and how a customer interacts with an executive agency.(2)To improve cooperation between commercial and executive agency information technology sectors.(3)To the extent practicable, encourage the adoption of commercial items in accordance with section 3307 of title 41, United States Code.(4)On a reimbursable basis, assist executive agencies with planning and adoption of technology in focus areas designated by the Administrator, which may include the following:(A)A commercial cloud computing system that includes—(i)end-to-end migration planning and an assessment of progress towards modernization; and(ii)a security and governance framework based on industry and government best practices.(B)Tools to help an individual receive support from and communicate with an executive agency.(C)Contact centers and other related customer supports.(D)Efficient use of data management, analysis, and reporting.(E)The optimization of infrastructure, including for data centers, and the reduction of operating costs.(F)Artificial intelligence.(5)To share best practices and expertise with executive agencies.(6)Other responsibilities the Administrator may identify.(d)Program reportingFor each reimbursable agreement entered into in accordance with subsection (c)(4), the Administrator shall make the following information available on a public website within 30 days of the signing of the agreement and updated upon completion:(1)A description of such reimbursable agreement or statement of work, and associated project schedules and deliverables.(2)The total amount of the reimbursable agreement.(3)The actual or anticipated costs of any product or service associated with a deliverable under the agreement.(4)Any additional information the Administrator determines necessary.(e)SunsetThis Act shall be repealed on the date that is 7 years after the date of enactment of this Act. 1.Short titleThis Act may be cited as the Information Technology Modernization Centers of Excellence Program Act.2.GSA modernization centers of excellence program(a)DefinitionsIn this section:(1)Cloud computingThe term cloud computing has the meaning given the term in section 1076 of the National Defense Authorization Act for Fiscal Year 2018 (40 U.S.C. 11301 note).(2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(3)ProgramThe term Program means the Information Technology Modernization Centers of Excellence Program established under subsection (b).(b)EstablishmentThe Administrator of General Services shall establish a program to be known as the Information Technology Modernization Centers of Excellence Program to facilitate the adoption of modern technology by executive agencies on a reimbursable basis.(c)ResponsibilitiesThe Program shall have the following responsibilities:(1)To encourage the modernization of information technology used by an executive agency and how a customer interacts with an executive agency.(2)To improve cooperation between commercial and executive agency information technology sectors.(3)To the extent practicable, encourage the adoption of commercial items in accordance with section 3307 of title 41, United States Code.(4)Upon request by the executive agency, to assist executive agencies with planning and adoption of technology in focus areas designated by the Administrator, which may include the following:(A)A commercial cloud computing system that includes—(i)end-to-end migration planning and an assessment of progress towards modernization; and(ii)a cybersecurity and governance framework that promotes industry and government risk management best practice approaches, prioritizing efforts based on risk, impact, and consequences.(B)Tools to help an individual receive support from and communicate with an executive agency.(C)Contact centers and other related customer supports.(D)Efficient use of data management, analysis, and reporting.(E)The optimization of infrastructure, including for data centers, and the reduction of operating costs.(F)Artificial intelligence.(5)To share best practices and expertise with executive agencies.(6)Other responsibilities the Administrator may identify.(d)CoordinationThe Administrator shall coordinate with the Secretary of Homeland Security in establishing the Program to ensure that the technology, tools, and frameworks facilitated for executive agencies by the Program provide sufficient cybersecurity and maintain the integrity, confidentiality, and availability of Federal information. (e)Program reportingNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the Program, which shall include the following:(1)A description of the reimbursable agreements, statements of work, and associated project schedules and deliverables for the Program.(2)Details on the total amount of the reimbursable agreements.(3)Any additional information the Administrator determines necessary.(f)SunsetThis Act shall cease to have effect on the date that is 7 years after the date of enactment of this Act. (g)Rule of constructionNothing in this Act shall be construed to impair or otherwise affect the authority delegated by law to an executive agency or the head of an executive agency. October 1, 2020Reported with an amendment